 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Robert Mueller
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-cr-00200 LJO
11                                 Plaintiff,            STIPULATION TO CONTINUE
                                                         SENTENCING HEARING; FINDINGS
12   v.                                                  AND ORDER
13   ROBERT MUELLER,                                     DATE: November 18, 2019
                                                         TIME: 9:30 a.m.
14                                 Defendant.            JUDGE: Hon. Lawrence J. O’Neill
15

16
                                                STIPULATION
17
            COMES NOW, Defendant, Robert Mueller, by and through his attorney of record, Monica L.
18

19 Bermudez and The United States of America, by and through his counsel of record hereby stipulate as
20 follows:

21          1.      By previous order, this matter was set for sentencing on November 4, 2019.
22
            2.      By this stipulation, defendants now move to continue the sentencing hearing to
23
     November 18, 2019 at 9:30 a.m. before the Honorable Lawrence J. O’Neill, and to exclude time
24
     between the date of this stipulation and November 18, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and
25
     3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.
26

27          3.      The parties agree and stipulate, and request that the Court find the following:

28          a.      Counsel for defendant is preparing a sentencing a memorandum and needs additional
                                                      1
29

30
     time to submit this memorandum on behalf of Mr. Mueller.
 1
            b.      The government does not object to, and agrees with, the requested continuance.
 2

 3          c.      Based on the above-stated findings, the ends of justice served by continuing the case

 4 as requested outweigh the interest of the public and the defendant in a trial within the original date

 5 prescribed by the Speedy Trial Act.

 6
            d.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 7
     seq., within which trial must commence, the time period of the date of this stipulation to June 17,
 8
     2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),
 9

10 (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the

11 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

12 interest of the public and the defendants in a speedy trial.

13          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
14
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
15
     a trial must commence.
16
     IT IS SO STIPULATED.
17

18 DATED: October 28, 2019

19                                         /s/ Monica L. Bermudez
                                           MONICA L. BERMUDEZ
20                                         Counsel for Defendant
                                           Robert Mueller
21

22 DATED: October 28, 2019
                                           /s/ David Gappa
23                                         DAVID GAPPA
                                           Assistant United States Attorney
24

25
26

27
                                                  ORDER
28
                                                        2
29

30
 1
            The time period of the date of this order to November 18, 2019, inclusive, is deemed
 2
     excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it
 3
     results from a continuance granted by the Court at defendants’ request on the basis of the Court’s
 4
     finding that the ends of justice served by taking such action outweigh the best interest of the public
 5
     and the defendant in a speedy trial. The request via stipulation is granted.
 6

 7
     IT IS SO ORDERED.
 8
 9      Dated:     October 30, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29

30
